AGREEMENT AND PLAN OF REORGANIZATION THIS AGREEMENT AND PLAN OF REORGANIZATION (“Agreement”) is made as of October 1, 2008, among U.S. Global Investors Funds, a Delaware statutory trust (the “Trust”), on behalf of the China Region Fund, All American Equity Fund, Gold and Precious Metals Fund, World Precious Minerals Fund, Global Resources Fund, Eastern European Fund, Global Emerging Markets Fund, Holmes Growth Fund, Global MegaTrends Fund, Tax Free Fund, Near-Term Tax Free Fund, U.S. Government Securities Savings Fund, and U.S. Treasury Securities Cash Fund, each a segregated portfolio of assets (“series”) thereof (each a “New Fund” and collectively, the “New Funds”); U.S. Global Investors Funds, a Massachusetts business trust (the “Investors Funds Trust”), on behalf of the China Region Fund, All American Equity Fund, Gold and Precious Metals Fund, World Precious Minerals Fund, Global Resources Fund, Tax Free Fund, Near-Term Tax Free Fund, U.S. Government Securities Savings Fund, and U.S. Treasury Securities Cash Fund, each a series thereof (each a “Predecessor Fund” and collectively, the “Investors Funds”); U.S. Global Accolade Funds, a Massachusetts business trust (the “Accolade Funds Trust”), on behalf of the Eastern European Fund, Global Emerging Markets Fund, Holmes Growth Fund, and Global MegaTrends Fund (each a “Predecessor Fund” and collectively, the “Accolade Funds” and, together with the Investors Funds, the “Predecessor Funds”); and U.S. Global Investors, Inc. (“USGI”), investment adviser to the Funds (for purposes of Sections 6 and 8 only).Each New Fund and Predecessor Fund is sometimes referred to herein as a “Fund,” and each trust is sometimes referred to herein as an “Investment Company.”All agreements, covenants, representations, actions, and obligations described herein made or to be taken or undertaken by the New Funds are made and shall be taken or undertaken by the Trust on its behalf, and all rights and benefits created hereunder in favor of the New Funds shall inure to, and shall be enforceable by, the Trust on its behalf. Each Investment Company desires to effect a reorganization described in section 368(a) of the Internal Revenue Code of 1986, as amended (“Code”), and intends this Agreement to be, and adopts it as, a “plan of reorganization” within the meaning of the regulations under the Code (“Regulations”).The reorganization will involve the change of each Predecessor Fund’s identity, form and place of organization by converting from a Predecessor Fund to a series of the Trust by (1)transferring all of its assets to its corresponding New Fund (each of which is being established solely for the purpose of acquiring such assets and continuing the Predecessor Fund’s business) in exchange solely for voting shares of beneficial interest in the New Fund and the New Fund’s assumption of all of the Predecessor Fund’s liabilities, (2)distributing such shares of the New Fund pro rata to the Predecessor Fund’s shareholders in exchange for their shares of beneficial interest in the Predecessor Fund and in complete liquidation thereof, and (3)terminating the Predecessor Fund (all the foregoing transactions being referred to herein collectively as the “Reorganization”), all on the terms and conditions set forth herein. Each Investment Company’s Board of Trustees (each, a “Board”), including a majority of its members who are not “interested persons” (as that term is defined in the Investment Company Act of 1940, as amended (“1940 Act”)) thereof, (1)has duly adopted and approved this Agreement and the transactions contemplated hereby and (2)has determined that participation in the Reorganization is in the best interests of the respective Funds and that the interests of the existing shareholders of the respective Funds will not be diluted as a result of the Reorganization. The Predecessor Funds offer a single class of voting shares of beneficial interest (“Predecessor Fund Shares”).The New Funds will also offer a single class of voting shares of beneficial interest (“New Fund Shares”). The rights, powers, privileges, and obligations of the New Fund Shares will be substantially identical to those of the Predecessor Fund Shares. In consideration of the mutual promises contained herein, each Investment Company agrees, on behalf of its respective Funds, as follows: 1. PLAN OF REORGANIZATION 1.1Subject to the requisite approval of each of the Predecessor Fund’s shareholders and the terms and conditions set forth herein, each Predecessor Fund shall assign, sell, convey, transfer, and deliver all of its assets described in paragraph 1.2 (“Assets”) to the corresponding New Fund.In exchange therefore, each New Fund shall (a)issue and deliver to the Predecessor Fund the number of full and fractional New Fund Shares equal to the number of full and fractional Predecessor Fund Shares then outstanding (all references herein to “fractional” shares meaning fractions rounded to the third decimal place), and (b)assume all of the Predecessor Fund’s liabilities described in paragraph 1.3 (“Liabilities”). Such transactions shall take place at the Closing (as defined in paragraph 1.2The Assets shall consist of all assets and property including all cash, cash equivalents, securities, commodities, futures interests, receivables (including interest and dividends receivable), claims and rights of action, rights to register shares under applicable securities laws, books and records, and deferred and prepaid expenses shown as assets on each Predecessor Fund’s books – a Predecessor Fund owns at the Effective Time (as defined in paragraph 1.3The Liabilities shall consist of all of a Predecessor Fund’s liabilities, debts, obligations, and duties of whatever kind or nature existing at the Effective Time, whether absolute, accrued, contingent or otherwise, whether or not arising in the ordinary course of business, whether or not determinable at that time, and whether or not specifically referred to in this Agreement.Without limiting the generality of the foregoing, the Liabilities shall include a Predecessor Fund’s obligations to USGI pursuant to an expense limitation agreement under which USGI is entitled to the reimbursement of certain fees waived or expenses reimbursed by USGI to a Predecessor Fund during the five (5) years prior to the Effective Time and shall include the Investors Funds Trust’s or the Accolade Funds Trust’s obligation to any independent trustee pursuant to a retirement agreement under which the independent trustee is entitled to a one-time cash payment. 1.4At or immediately before the Closing, each New Fund shall redeem the Initial Share (as defined in paragraph 5.6) for $10.00.At the Effective Time (or as soon thereafter as is reasonably practicable), each Predecessor Fund shall distribute the corresponding New Fund Shares it receives pursuant to paragraph 1.1(a) to its shareholders of record determined as of the Effective Time (each, a “Shareholder”), in proportion to their Predecessor Fund Shares then held of record and in exchange for their Predecessor Fund Shares, and will completely liquidate.That distribution shall be accomplished by Trust’s transfer agent’s opening accounts on each New Fund’s shareholder records in the Shareholders’ names and transferring those New Fund Shares thereto.Pursuant to such transfer, each Shareholder’s account shall be credited with the number of full and fractional New Fund Shares equal to the number of full and fractional Predecessor Fund Shares that Shareholder holds at the Effective Time.All issued and outstanding Predecessor Fund Shares, including any represented by certificates, shall simultaneously be canceled on each Predecessor Fund’s shareholder records.The New Funds shall not issue certificates representing the New Fund Shares issued in connection with the Reorganization. 1.5As soon as reasonably practicable after distribution of the New Fund Shares pursuant to paragraph 1.4, but in all events within six months after the Effective Time, each Predecessor Fund shall be dissolved, liquidated, and terminated, and any further actions shall be taken in connection therewith as required by applicable law. 1.6Any reporting responsibility of a Predecessor Fund to a public authority, including the responsibility for filing regulatory reports, tax returns, and other documents with the U.S. Securities and Exchange Commission (the “Commission”), any state securities commission, any federal, state, and local tax authorities, and any other relevant regulatory authority, is and shall remain its responsibility up to and including the date on which it is terminated. 1.7Any transfer taxes payable on issuance of New Fund Shares in a name other than that of the registered holder on a Predecessor Fund’s shareholder records of the Predecessor Fund Shares actually or constructively exchanged therefore shall be paid by the person to whom those New Fund Shares are to be issued, as a condition of that transfer. 2. CLOSING AND EFFECTIVE TIME 2.1The Reorganization, together with related acts necessary to consummate the same (“Closing”), shall occur at the Investment Companies’ offices on October 1, 2008, or at such other place and/or on such other date as to which the Investment Companies may agree.All acts taking place at the Closing shall be deemed to take place simultaneously immediately after the close of business (i.e., 4:00 p.m., Eastern time) on the date thereof (“Effective Time”). 2.2Each Predecessor Fund shall direct the custodian for its assets (“Custodian”) to deliver at the Closing a certificate of an authorized officer stating that (a)the Assets have been delivered in proper form to each corresponding New Fund within two business days before or at the Effective Time and (b)all necessary taxes in connection with the delivery of the Assets, including all applicable federal and state stock transfer stamps, if any, have been paid or provision for payment has been made.Each of a Predecessor Fund’s portfolio securities represented by a certificate or other written instrument shall be transferred and delivered by the Predecessor Fund as of the Effective Time for each corresponding New Fund’s account duly endorsed in proper form for transfer in such condition as to constitute good delivery thereof.The Custodian shall deliver as of the Effective Time by book entry, in accordance with the customary practices of the Custodian and any securities depository (as defined in Rule 17f-4 under the 1940 Act) in which any Assets are deposited, the Assets that are deposited with such depositories.The cash to be transferred by each Predecessor Fund shall be delivered by wire transfer of federal funds at the Effective Time. 2.3Each of the Investors Funds Trust and Accolade Funds Trust shall deliver to the Trust at the Closing a certificate of an authorized officer setting forth information (including adjusted basis and holding period, by lot) concerning the Assets, including all portfolio securities, on each Predecessor Fund’s books immediately before the Effective Time. 2.4Each Investment Company shall deliver to the other at the Closing a certificate executed in its name by its President or a Vice President in form and substance reasonably satisfactory to the recipient and dated the date of the Closing, to the effect that the representations and warranties it made in this Agreement are true and correct at the Effective Time except as they may be affected by the transactions contemplated by this Agreement. 3. REPRESENTATIONS AND WARRANTIES 3.1Each of the Investors Funds Trust and Accolade Funds Trust, on each respective Predecessor Fund’s behalf, represents and warrants to the Trust, on each New Fund’s behalf, as follows: (a)The Investors Funds Trust and the Accolade Funds Trust are each business trusts that are duly organized, validly existing, and in good standing under the laws of the Commonwealth of Massachusetts; and their Second Amended and Restated Master Agreements (“Master Agreements”) are on file with the Commonwealth’s Corporations Division; (b)The Investors Funds Trust and the Accolade Funds Trust are each duly registered as open-end management investment companies under the 1940 Act, and such registration will be in full force and effect at the Effective Time; (c)At the Effective Time, the Investors Funds Trust and the Accolade Funds Trust, on each respective Predecessor Fund’s behalf, will have good and marketable title to the Assets and full right, power, and authority to sell, assign, transfer, and deliver the Assets hereunder free of any liens or other encumbrances (except securities that are subject to “securities loans” as referred to in section 851(b)(2) of the Code or that are restricted to resale by their terms); and on delivery and payment for the Assets, the Trust, on each New Fund’s behalf, will acquire good and marketable title thereto; (d)Each Predecessor Fund is not engaged currently, and the Investors Funds Trust’s and the Accolade Funds Trust’s execution, delivery, and performance of this Agreement will not result, in (1)a material violation of the respective
